Citation Nr: 1008540	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 20, 
2006, for a 100 percent rating for service-connected 
posttraumatic stress disorder with panic disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1988 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2007 and June 2008, the Veteran appeared at 
hearings held at the RO before a Decision Review Officer.  
Transcripts of the hearings are in the claims file.

In his substantive appeal, the Veteran requested a hearing 
before the Board.  In March 2009, the RO sent the Veteran a 
letter asking that he clarify the type of hearing he wanted.  
The Veteran responded with a request that his appeal be sent 
to the Board immediately.  The Board construes this response 
as a withdrawal of the request for a hearing and will 
adjudicate the claim accordingly.  


FINDING OF FACT

There was no pending claim of service connection of 
posttraumatic stress disorder before January 20, 2006, the 
effective date for the grant of service connection for 
posttraumatic stress disorder with panic disorder and the 
effective date for a claim for increase can be no earlier 
than the effective date of service connection for the same 
disability. 




CONCLUSION OF LAW

The criteria for an effective date before January 20, 2006, 
for a 100 percent rating for service-connected posttraumatic 
stress disorder with panic disorder have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in March 2006, on the underlying claim of service 
connection for posttraumatic stress disorder. 

Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for initial higher ratings.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran a VA examination.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Law Governing Effective Dates

Generally, the effective date of an award for service 
connection which is based upon an original claim will be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.  If a formal claim is received within one 
year of an informal claim, it will be considered filed as of 
the date of receipt of the informal claim.    

The date of receipt shall be the date on which a claim, 
information or evidence is received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2009).

The Board must look to all communications in the file that 
may be interpreted as applications for claims, formal and 
informal, for benefits and then to all other evidence of 
record to determine the "earliest date as of which," 
disability is ascertainable.  38 U.S.C.A. § 5110(b) (2); see 
38 C.F.R. §§ 3.400(o) (2), 3.155(a) (2009); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The effective date of the award of an increase in 
compensation is either the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).



Facts

In a rating decision in July 1995, the RO determined that the 
Veteran was eligible for VA vocational rehabilitation because 
of a panic disorder. 

In January 2006, the Veteran's application for service 
connection for posttraumatic stress disorder was received at 
the RO, which was signed by the Veteran and dated January 22, 
1996.  The date stamp of receipt by VA was January 20, 2006.  
The application was witness by N.G., an employee of the Texas 
Veterans Commission, who died in 2004.

In a rating decision in November 2006, the RO granted service 
connection for posttraumatic stress disorder with panic 
disorder and assigned a 50 percent disability rating, 
effective January 20, 2006, the date of receipt of the claim 
for service connection.  The Veteran timely filed a notice of 
disagreement to the 50 percent rating.  In a rating decision 
in October 2007, the RO increased the rating 100 percent, 
effective date of January 20, 2006, the date of receipt of 
the claim for service connection.  The Veteran then timely 
filed a notice of disagreement to the effective date of the 
100 percent rating. 

The Veteran timely filed a notice of disagreement with the 
effective date assigned, asserting that he had originally 
filed his claim form on January 22, 1996, the date he 
completed and signed it, notwithstanding the date stamp of 
January 20, 2006, shown on the claim form of record.

In his substantive appeal, the Veteran asserted that he had 
filed his claim in 1996, but the Texas Veterans Commissions 
told him in 2006 that his 1996 claim had been misfiled and 
did not get stamped in 1996, but was date stamped in 2006 
when it was found and put into the system.  

The Veteran attached a copy of a letter sent by the Texas 
Veterans Commission in October 2006 reporting "mishandling 
of paper work" which was being resolved with urgency.

In June 2008, the Veteran testified that the Texas Veterans 
Commission helped him complete the claim form in 1996 and 
that an employee of VA had brought to his attention the 
existence of this form.  He said he received a phone call 
from a Veteran's Service Representative informing him the 
1996 claim form was not in the system and thus it would be 
stamped with a date of January 20, 2006 in order to process 
the claim.

The Decision Review Officer requested a search of the 
Veteran's VA records at the Dallas VA Medical Center to 
determine if a copy of the 1996 claim form was included 
therein.  The VA records did not contain any evidence of the 
1996 claim. 

In January 2009, the VA employee, referred to by the Veteran, 
denied making any phone calls to the Veteran regarding the 
1996 claim form and stated that the Veteran had presented the 
claim form to the office in person on January 20, 2006, and 
the application was date stamped the same day. 

In August 2009, the Veteran submitted to the Texas Veterans 
Commission a copy of the claim form previously submitted 
which showed a VA date stamp of January 22, 1996.  The 
Veteran stated that the claim form had been found by his 
ex-mother-in-law at her home. 

Analysis

The effective date for the grant of service connection for 
posttraumatic stress disorder with panic disorder and for the 
100 percent rating is January 20, 2006, the date of receipt 
of the claim of service connection.  

The effective date for increase can be no earlier than the 
date of service connection for the grant of service 
connection for the same disability.  In this case, the 
effective date of service connection for the grant of service 
connection is January 20, 2006.  and it therefore follows 
that the effective date for the 100 percent can not pre-date 
the effective date of service connection. 

The Veteran argues that he filed his claim of service 
connection for posttraumatic stress disorder in 1996 and 
produced a copy of VA application form for posttraumatic 
stress disorder with a purported date stamp by VA of January 
22, 1996. 

On its face, the purported date stamp is clearly superimposed 
on the copy of the claim form as the date stamp hides the 
line of the date stamp box, which is inconsistent with the 
date stamp on other documents, which shows that the date 
stamp used by VA is transparent in the area of date stamp box 
even when the date stamp is applied on the lines of the date 
stamp box. 

In light of the obvious alteration of the application form 
with the superimposed date stamp, the document is not 
credible evidence of receipt of a claim of service connection 
before 2006. 

Rather the evidence shows that while the Veteran may have 
filled out application in 1996 the application was not 
received by VA.  And more likely as described by an official 
of the Texas Veterans Commission, the application, if 
submitted there, was  mishandled, but not by VA.  Submission 
of the application to the Texas Veterans Commission does not 
constitute receipt of the claim by VA.

As there is no other correspondence from the Veteran until 
his current application was received by VA on January 20, 
2006, constituting a pending claim, formal or informal, the 
preponderance of the evidence is against the Veteran's claim 
and the benefit-of-the-doubt rule does not apply.  38 C.F.R. 
§ 5107(b).  

ORDER

An effective date earlier than January 20, 2006, for a 100 
percent rating for service-connected posttraumatic stress 
disorder with panic disorder is denied.

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


